
	
		II
		111th CONGRESS
		1st Session
		S. 998
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Brown (for himself,
			 Mr. Leahy, and Mr. Reed) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend title II of the Social Security Act to eliminate
		  the 5-month waiting period in the disability insurance program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arthur Woolweaver, Jr., Social
			 Security Act Improvements for the Terminally Ill
			 Act.
		2.Elimination of
			 title II waiting period for terminally ill individuals
			(a)In
			 generalSection 223(a)(1) of
			 the Social Security Act
			 (42 U.S.C.
			 423(a)(1)) is amended by adding at the end the following new
			 sentence: In the case of any application for disability insurance
			 benefits filed by an individual who is determined to be under a disability and
			 who has been certified as terminally ill by a physician (as defined in section
			 1861(r)(1)), this paragraph shall be applied without regard to any waiting
			 period. For the purposes of the preceding sentence, an individual is considered
			 to be terminally ill if the individual has a medical prognosis that the
			 individual's life expectancy is 6 months or less..
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect with respect to applications filed after the
			 date of the enactment of this Act.
			
